                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

JOHNATHAN PINNEY                                                                  PLAINTIFF
ADC #173141

vs.                                  NO. 4:19CV00509 SWW

JOHNATHAN JAMES, Offender, et al.                                             DEFENDANTS

                                             ORDER

       The Court has received and reviewed the Recommended Disposition (“Recommendation”)

filed by United States Magistrate Judge Patricia S. Harris. No objections have been filed. After

a careful review, Court concludes that the Recommendation should be, and hereby is, approved

and adopted as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that this action is DISMISSED WITHOUT PREJDUICE.

Plaintiff is advised that he may not file a single document in several cases at one time. He

must file a separate motion or document in each case, and each filing must include the names

of the parties in the case and the case number. Multiple-case filings will not be processed.

       The Court certifies that an in forma pauperis appeal taken from this order and judgment

dismissing this action is frivolous and would not be taken in good faith.

       IT IS SO ORDERED, this 3rd day of October, 2019.

                                                        /s/Susan Webber Wright
                                                        UNITED STATES DISTRICT JUDGE
